EXHIBIT 10.5

FIRST AMENDMENT TO

NON-QUALIFIED STOCK OPTION AWARD

This Amendment (the “Amendment”) is made and entered into as of this
[            ] day of [            ], 2014 by and between Navigant Consulting,
Inc., a Delaware corporation (the “Company”), and William Goodyear (the
“Participant”) as an amendment to the Non-Qualified Stock Option Award Agreement
between the Company and the Participant, dated as of [            ] (the
“Award”), granted pursuant to the provisions of the Navigant Consulting, Inc.
2005 Long-Term Incentive Plan.

WHEREAS, pursuant to Section II.I of the Award, the provisions of the Award may
be amended by a written agreement between the Company and the Participant; and

WHEREAS, in connection with the retirement of the Participant and in recognition
of the Participant’s years of service with the Company, the Company desires to
amend the Award to extend the exercise period following a termination of
employment.

NOW, THEREFORE, BE IT RESOLVED, that the Award hereby is amended, effective as
of [            ], 2014, as follows:

1. Section I is amended by replacing the phrase “or, if earlier, three months
after termination of employment or service” with the phrase “or, if earlier, the
period provided in Section II.B.3 below” where it appears therein.

2. Section II.B.3 of the Award is amended and restated as follows:

 

  (a) If the Optionee’s employment or service with the Company ceases for any
reason other than death, disability or termination for “cause” on or prior to
April 30, 2014, the Optionee shall be permitted to exercise the Option, to the
extent it was exercisable on the date of such cessation, but only within 12
months of such cessation, or, if earlier, within the originally prescribed term
of the Option as shown in Section I above; provided, however, that if the
Optionee dies or becomes disabled within the three month period after the
termination of such service, or, if earlier, within the originally prescribed
term of the Option, the Optionee or the Optionee’s estate or personal
representative may exercise the Option within 12 months after the date of the
Optionee’s death or disability, but in no event beyond the originally prescribed
term of the Option.

 

  (b) If the Optionee remains continuously employed by the Company through
April 30, 2014 (the “Retirement Date”), the Optionee or the Optionee’s estate or
personal representative (in the event of the Optionee’s death or disability on
or after the Retirement Date) shall be permitted to exercise the Option, to the
extent it was exercisable on such date, within 12 months of the Retirement Date,
or, if earlier, within the originally prescribed term of the Option as shown in
Section I above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized representative and the Participant has signed this Amendment as
of the day and year first above written.

 

NAVIGANT CONSULTING, INC. By:  

 

  Name:   Title:

 

William Goodyear

 

2